Citation Nr: 1216130	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-41 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to February 1993, January 2004 to May 2005, and July 2006 to May 2007.  He has additional service in the Texas National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in March 2012.  A transcript of this hearing is in the claims folder. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, left rotator cuff tendinopathy with partial rotator cuff tear, joint effusion, and acromioclavicular and proximal humeral arthropathy had its onset during active service.  


CONCLUSION OF LAW

Left rotator cuff tendinopathy with partial rotator cuff tear, joint effusion, and acromioclavicular and proximal humeral arthropathy was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Board finds that the duty to notify and duty to assist the Veteran has been met.  Moreover, as the decision is a complete grant of the benefits sought by the Veteran, any failure in the duty to notify or duty to assist is harmless.

The Veteran contends that he has developed a left shoulder disability as a result of active service.  He states that this disability is not the result of any particular injury, but developed due to the wear and tear of physical training and other rigors of active service.  The Veteran notes that service connection has already been established for his right shoulder disability, which he argues began at the same time and in the same manner.  The Veteran states that he received physical therapy for both shoulders while on active duty between 2004 and 2005 at the military hospital at Fort Stewart.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the service treatment records is negative for any injury or complaints pertaining to the left shoulder during the Veteran's first period of active service.  

Service treatment records for the second period of active service demonstrate that the Veteran was seen for complaints regarding his right shoulder between 2004 and 2005 at Fort Stewart.  These records are negative for any complaints or treatment pertaining to the left shoulder.  The service treatment records for the second period of service are also negative.  The initial record of bilateral shoulder pain in the service treatment records are dated April 2008, which the Veteran's National Guard records show was during a period of activation for State service, not federal service.  

However, the medical evidence also includes the report of a private MRI study dated March 14, 2008.  This study noted moderate arthropathy involving the proximal humerus in the area of the rotator cuff insertion and narrowing of the subacromial space.  The rotator cuff was markedly abnormal with extensive thickening and increased signal present consistent with severe tendinitis, which meant that a partial thickness tear of the rotator cuff was likely.  The impressions included severe rotator cuff tendinopathy with probable partial rotator cuff tear, joint effusion, and acromioclavicular and proximal humeral arthropathy.  

As noted above, if degenerative arthritis becomes manifest within one year of discharge from active service, then it is presumed to have been incurred during active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The March 2008 MRI was obtained within one year of the Veteran's May 2007 discharge from the Veteran's final period of active duty.  It is not shown that pertinent disability occurred due to injury or disease in the time period from service discharge to the time of the clinical findings.  

Finally, the Board notes that arthropathy is defined as "any joint disease".  Dorland's Illustrated Medical Dictionary 148 (25th ed. 1974).  More specifically, "Rotator cuff tear arthropathy (or shoulder arthritis with a large rotator cuff tear) is a severe and complex form of shoulder arthritis in which the shoulder has lost not only the cartilage that normally covers its joint surface, but also the tendons of the rotator cuff tear which help position and power the joint."  Basics of rotator cuff tear arthropathy, UW Medicine Orthopaedics and Sports Medicine, http://www.orthop.washington.edu/PatientCare/OurServices/ShoulderElbow/Articles/ShoulderarthritisandrotatorcufftearsThe.aspx.  

Therefore, as arthropathy is a form of arthritis, and as the Veteran was found to have at least moderate arthropathy within one year of discharge from service, it follows that he is presumed to have developed this disability during active service.  Therefore, entitlement to service connection for his left shoulder disability is warranted.  



ORDER

Entitlement to service connection for left rotator cuff tendinopathy with partial rotator cuff tear, joint effusion, and acromioclavicular and proximal humeral arthropathy is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


